DETAILED ACTION
Claims 1-3 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings of Figures 1, 2 and 3 are objected to because they do not contain legends indicating names of the elements referenced by the numbers in the figures, which the Examiner has deemed necessary for properly understanding the drawings. See 37 CFR 1.84(o).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitations in this application use a generic placeholder “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“a voice analysis means that analyzes content …” in claim 3;
“a topic-related correction term storage means that stores … pronunciations to be voice-recognized …” in claim 3;
“a topic ascertaining means for ascertaining a topic of the conversation” in claim 3;
“a conversation correction means for correcting the conversation …” in claim 3;
“topic information extraction means extracts … topic information …” in claim 3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the “topic-related correction term storage means” is being interpreted to be covered under an information recording medium which includes a CD-ROM, a DVD, a floppy disk, a memory card, and a memory stick described as the corresponding structure in [0031] of the Specification, as performing the claimed function, and equivalents thereof. Regarding the further claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the Specification does not describe sufficient corresponding structure that may be applied to interpret the performing of the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a voice analysis unit (3) that analyzes content …” in claim 1;
“a topic ascertaining unit (5) for ascertaining a topic of the conversation …” in claim 1;
“a topic-related correction term storage unit (7) that stores …” in claim 1;
“a conversation correction unit (9) for correcting …” in claim 1;
“… topic information extraction unit (11) extracts … topic information …” in claim 1;
“a topic-related term update unit (13) for updating the topic-related correction term storage unit” in claim 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the “topic-related correction term storage unit” is being interpreted to be covered under an information recording medium which includes a CD-ROM, a DVD, a floppy disk, a memory card, and a memory stick described as the corresponding structure in [0031] of the Specification, as performing the claimed function, and equivalents thereof. Regarding the further claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the Specification does not describe sufficient corresponding structure that may be applied to interpret the performing of the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-3 recite various units and means interpreted under 35 U.S.C. 112(f) as indicated above. 
The Specification provides hardware in the form of a computer in [0014] and [0030], as the structure described for performing the claimed functions. This computer however serves as a general-purpose computer consisting of generic parts and software without a disclosed algorithm. The Specification does not demonstrate that the Applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the invention had possession of the claimed invention (see MPEP 2161.01 I. and MPEP 2163.02).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Regarding claims 1-3, claim limitations:
“a voice analysis unit (3) that analyzes content …” in claim 1;
“a topic ascertaining unit (5) for ascertaining a topic of the conversation …” in claim 1;
“a conversation correction unit (9) for correcting the conversation …” in claim 1;
“topic information extraction unit (11) extracts … topic information …” in claim 1;
“a topic-related term update unit (13) for updating the topic-related correction term storage unit” in claim 2;
“a voice analysis means that analyzes content …” in claim 3;
“a topic ascertaining means for ascertaining a topic of the conversation” in claim 3;
“a conversation correction means for correcting the conversation …” in claim 3;
“topic information extraction means extracts … topic information …” in claim 3;
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The Specification is devoid of an adequate structure suitable to perform the claimed functions of the above-listed limitations. The Specification provides hardware in the form of a computer in [0014] and [0030], serving as a general-purpose computer which but fails to provide any particular algorithm for performing the claimed functions. Mere reference to a general-purpose computer with appropriate programming without providing an explanation of the appropriate programming is not adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b). The Specification does not provide sufficient details such that one of ordinary skill in the art would understand the written description to disclose the corresponding steps for performing the claimed functions.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claims 1 and 3 recite the limitations of analyzing voice conversation content, determining a topic of the conversation by extracting topic related information terms from a conversation, referring to a storage which stores pronunciations or terms that are to be recognised, as well as candidates for correction terms to the pronunciations or terms that are recognised, correcting a conversation using a determined topic of the conversation, reading the correction term candidates, and applying the correction to the conversation, further comprising the extraction of terms from a material that is related to a certain topic. Apart from the storage unit (which is generic by its recitation), nothing in the claims preclude the claimed technique from being performed in the human mind. A human may read through a material related to a topic to write out topic-related terms to be saved along with their pronunciations, listen to a conversation to determine the topic of the conversation making use of terms recognised in the conversation, make corrections to the conversation using the saved terms corresponding to the determined conversation topic. Generating the list of terms associated with a topic from a material can be obtained by visual inspection and writing down. Analysing voice content may be done through listening to understand. Correcting a conversation may be performed by replacing certain terms in a written form of a conversation, or recording over the utterances of certain terms in the conversation. The claims hereby recite a mental process.
The judicial exception is not integrated into a practical application because the claims simply teach of making corrections to a conversation based on the determined topic, which can be performed as a set of human actions. The claims are presented in such a way that they can be performed by a generic computer. The claims make mention of a storage and computer which are recited at such a high level of generality, that they amount to no more than general-purpose hardware used as tools to implement the abstract idea, (classifiable as automation of the mental process steps). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the invention is not tied to a practical application.
The claims provide techniques that amount to no more than mere instructions that apply the judicial exception to being performed by a generic device. Merely mentioning the storage and a computer do not add significantly more to the abstract idea, as they amount to no more than general-purpose hardware used as tools to implement the abstract idea and do not provide any particular application other than applying them for the purpose of implementing a judicial exception. Mere instructions to apply an exception using a generic device cannot provide an inventive concept. Claims 1 and 3 are not eligible.
Claim 2 provides for updating of the saved terms associated with a topic, using information related to each topic that has been indicated. A human could write down in a list of terms for each topic, new terms that are related to the topic, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter. The claim is presented as a ‘program,’ directed to non-statutory subject matter because its scope includes a computer program embodiment which is an abstract data structure that does not fall within one of the four statutory categories (i.e., it is directed to a program per se). See also MPEP §2106.1V.B.1.a. Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized. In contrast, a claimed computer readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory. Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Caskey et al (US 2015/0006170 A1) provides teaching for error identification in a speech statement based on the current topic [0028], [0052].
Eggen et al (US 20080235018 A1) extracting keywords from a conversation which are applied to determining the topic of the conversation [0004].
Gazdzinski (U.S. 8,065,155 B1) provides resolving terms in a conversation after a detection of an ambiguity has been observed based on a detected topic in the conversation (Claim 33).
Kiyoshi (WO 2018221120 A1) provides teaching for term extraction and topics word storage.
Oh et al (US 2009/0076798 A1) provides teaching for detecting an error in speech recognition, obtaining a context of the speech, and performing an error correction on the recognised speech based on the detected error [0013].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657